DETAILED ACTION
This Office action is in response to the Application filed on March 17, 2020, which claims priority to European Patent Application No. 19170391.7, filed on April 19, 2019. An action on the merits follows. Claims 1-11 are pending on the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 1 is objected to because of the following informalities: line 4 of claim 1 recites “3D”. However, the acronym 3D is undefined in the claims. To clarify that the acronym means three-dimensional, examiner suggests amending “3D” in line 4 of claim 1 to “three-dimensional (3D)”. 
Claim 6 is objected to because of the following informalities: line 3 of claim6 recites “CPAP”. However, the acronym CPAP is undefined in the claims. To clarify that the acronym continuous positive airway pressure (CPAP), examiner suggests amending “CPAP” in line 3 of claim 6 to “continuous positive airway pressure (CPAP)”. 
Claim 10 is objected to because of the following informalities: line 4 of claim 10 recites “3D”. However, the acronym 3D is undefined in the claims. To clarify that the acronym means three-dimensional, examiner suggests amending “3D” in line 4 of claim 1 to “three-dimensional (3D)”, as indicated above.
Claims 2-8 are objected to because of the following informalities: line 1 of claim 2 recites “A method”. However, it is not clear if the claimed “A method” corresponds to the “A method” recited in line 1 of claim 1 or a different method. To clarify this, examiner suggests amending “A method” in line 1 of claim 2 to “The method”. 
The same rationale applies to claims 3-8, as indicated above. 
Claim 11 is objected to because of the following informalities: line 1 of claim 11 recites “A system”. However, it is not clear if the claimed “A system” corresponds to the “A system” recited in line 1 of claim 10 or a different system. To clarify this, examiner suggests amending “A system” in line 1 of claim 2 to “The system”. 
Appropriate correction of above is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a scene volume in a 3D virtual space” in lines 2-3 of the claim. However, the claimed “scene volume” term is not defined in any of the claims, which further renders the claim indefinite.
Par. [0089] of the specification indicate “scene volume is defined as the 3D virtual space in which the first 3D virtual object and the second 3D virtual object exist. It defines the coordinate system which gives the virtual objects their locations… The scene volume may take any shape appropriate for the given implementation. The scene volume may be defined by the minimum 3D volume required to encompass the first and second 3D virtual objects, or any other shape or size of 3D volume that may encompass the 3D virtual objects”.
Therefore, based on above, for examination purposes examiner has interpreted the claimed “a scene volume in a 3D virtual space” in lines 2-3 of the claim of claim 1 as “a scene volume in a 3D virtual space in which the first 3D virtual object and the second 3D virtual object exist and defines a coordinate system which gives each of the virtual objects their locations”. 
Claim 1 further recites the limitation “the user’s head” in line 4 of the claim. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate.
Claim 1 further recites the limitation “second virtual object comprises a 3D model of a mask” in line 5 of the claim. However, examiner cannot clearly ascertain if the claimed “a mask” corresponds to a physical mask worn by “the user” recited in line 4 of the claim, a physical mask worn by a user different from “the user” recited in line 4 of the claim, or a digital representation mask of a user’s head, such as a binary mask, for example, which also renders the claim indefinite.
Par. [0005-6] of the specification indicate “a model of a user's head 100 is shown in combination with a respiratory mask 110… a subject may be able to view a 3D model of their head, fitted with a respiration mask that they have selected. The shape of the 3D model of the mask has to be adjusted to fit the 3D facial scan in order to accommodate the individual face shape of any given subject”. Par. [0065] of the specification also indicates “the second virtual object may be a 3D model of a mask. The 3D model of a mask may include a CPAP mask, or any other type of mask adapted to be worn by the user”. Par. [0092] of the specification also indicates “a 3D model of a respiration mask that must go over the nose”.
Therefore, based on above, for examination purposes examiner has interpreted the claimed “second virtual object comprises a 3D model of a mask” in line 5 of claim 1 as “second virtual object comprises a 3D model of a mask worn by the user”. 
Claim 1 further recites the limitation “determining a location of a first surface point on a surface of the first virtual object based on a first ray casting of the first virtual object, wherein the first ray casting is in a direction from outside the scene volume” in lines 7-8 of the claim. However, the claimed “ray casting” term is not defined in any of the claims, which further renders the claim indefinite. 
Par. [0090-91] of the specification indicate “A ray, such as a geometric ray 300, is a straight line through the 3D scene volume. A collision check can be applied to this straight line (ray cast) in one of two directions along the line…the ray casting is performed along the rays in both directions, once (the first ray casting) to collide with the first 3D virtual object, and another time (the second ray casting) to collide with the second 3D virtual object. This means that the first ray cast travels along the ray from the outside of the scene volume towards the center of the scene, where the first and second virtual objects are located; whereas, the second ray cast travels in the opposite direction, i.e. from within the scene volume directed away from the center”.
Therefore, based on above, for examination purposes examiner has interpreted the claimed “determining a location of a first surface point on a surface of the first virtual object based on a first ray casting of the first virtual object, wherein the first ray casting is in a direction from outside the scene volume” in lines 7-8 of claim 1 as “determining a location of a first surface point on a surface of the first virtual object based on a first ray casting of the first virtual object, wherein ray casting includes straight lines through the 3D scene volume which collide with the first and second virtual object, wherein the first ray casting is in a direction from outside the scene volume”. 
Claim 1 further recites the limitation “a desired positional relationship with respect to the first surface point” in line 12 of the claim. However, the claimed “desired positional relationship” is not defined in any of the claims, which further renders the claim indefinite.
Claim 1 recites the limitation “the desired spatial relationship the inner surface of the 3D model of the mask” in lines 12-13 of the claim. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate. Additionally, the claimed “desired spatial relationship” is not defined in any of the claims, which further renders the claim indefinite. Furthermore, it is not clear what the claimed “desired spatial relationship the inner surface of the 3D model of the mask” means. For examination purposes examiner has interpreted the claimed “the desired spatial relationship the inner surface of the 3D model of the mask” in lines 12-13 of the claim as “a desired spatial relationship with respect to an inner surface of the 3D model of the mask”. 
Claims 2-9 are rejected by virtue of being dependent upon rejected base claim 1.
Claim 10 recites the limitation “a scene volume in a 3D virtual space” in lines 2-3 of the claim. However, the claimed “scene volume” term is not defined in any of the claims, which further renders the claim indefinite.
Par. [0089] of the specification indicate “scene volume is defined as the 3D virtual space in which the first 3D virtual object and the second 3D virtual object exist. It defines the coordinate system which gives the virtual objects their locations… The scene volume may take any shape appropriate for the given implementation. The scene volume may be defined by the minimum 3D volume required to encompass the first and second 3D virtual objects, or any other shape or size of 3D volume that may encompass the 3D virtual objects”.
Therefore, based on above, for examination purposes examiner has interpreted the claimed “a scene volume in a 3D virtual space” in lines 2-3 of the claim of claim 10 as “a scene volume in a 3D virtual space in which the first 3D virtual object and the second 3D virtual object exist and defines a coordinate system which gives each of the virtual objects their locations”. 
Claim 10 further recites the limitation “second virtual object comprises a 3D model of a mask” in line 8 of the claim. However, examiner cannot clearly ascertain if the claimed “a mask” corresponds to a physical mask worn by “the user” recited in line 4 of the claim, a physical mask worn by a user different from “the user” recited in line 4 of the claim, or a digital representation mask of a user’s head, such as a binary mask, for example, which also renders the claim indefinite.
Par. [0005-6] of the specification indicate “a model of a user's head 100 is shown in combination with a respiratory mask 110… a subject may be able to view a 3D model of their head, fitted with a respiration mask that they have selected. The shape of the 3D model of the mask has to be adjusted to fit the 3D facial scan in order to accommodate the individual face shape of any given subject”. Par. [0065] of the specification also indicates “the second virtual object may be a 3D model of a mask. The 3D model of a mask may include a CPAP mask, or any other type of mask adapted to be worn by the user”. Par. [0092] of the specification also indicates “a 3D model of a respiration mask that must go over the nose”.
Therefore, based on above, for examination purposes examiner has interpreted the claimed “second virtual object comprises a 3D model of a mask” in line 8 of claim 10 as “second virtual object comprises a 3D model of a mask worn by the user”. 
Claim 10 further recites the limitation “determining a location of a first surface point on a surface of the first virtual object based on a first ray casting of the first virtual object, wherein the first ray casting is in a direction from outside the scene volume” in lines 10-11 of the claim. However, the claimed “ray casting” term is not defined in any of the claims, which further renders the claim indefinite. 
Par. [0090-91] of the specification indicate “A ray, such as a geometric ray 300, is a straight line through the 3D scene volume. A collision check can be applied to this straight line (ray cast) in one of two directions along the line…the ray casting is performed along the rays in both directions, once (the first ray casting) to collide with the first 3D virtual object, and another time (the second ray casting) to collide with the second 3D virtual object. This means that the first ray cast travels along the ray from the outside of the scene volume towards the center of the scene, where the first and second virtual objects are located; whereas, the second ray cast travels in the opposite direction, i.e. from within the scene volume directed away from the center”.
Therefore, based on above, for examination purposes examiner has interpreted the claimed “determining a location of a first surface point on a surface of the first virtual object based on a first ray casting of the first virtual object, wherein the first ray casting is in a direction from outside the scene volume” in lines 10-11 of claim 10 as “determining a location of a first surface point on a surface of the first virtual object based on a first ray casting of the first virtual object, wherein ray casting includes straight lines through the 3D scene volume which collide with the first and second virtual object, wherein the first ray casting is in a direction from outside the scene volume”. 
Claim 10 further recites the limitation “a desired positional relationship with respect to the first surface point” in line 15-16 of the claim. However, the claimed “desired positional relationship” is not defined in any of the claims, which further renders the claim indefinite.
Claim 10 recites the limitation “the desired spatial relationship the inner surface of the 3D model of the mask” in lines 15-17 of the claim. There is insufficient antecedent basis for this limitation in the claim. Therefore, the lack of antecedent basis makes the scope of the claim indeterminate. Additionally, the claimed “desired spatial relationship” is not defined in any of the claims, which further renders the claim indefinite. Furthermore, it is not clear what the claimed “desired spatial relationship the inner surface of the 3D model of the mask” means. For examination purposes examiner has interpreted the claimed “the desired spatial relationship the inner surface of the 3D model of the mask” in lines 15-17 of the claim as “a desired spatial relationship with respect to an inner surface of the 3D model of the mask”. 
Claim 11 is rejected by virtue of being dependent upon rejected base claim 10.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 USC 101 because the claimed invention is directed to a computer program per se and does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (Benson, 409 U.S. at 71-72, 175, USPQ at 676). For more information, see MPEP § 2106.
For examination purposes examiner has interpreted “computer program comprising computer program code means” to be a non-transitory computer readable medium stored therein a program when executed by a
computer performing the prescribed steps as recited. See MPEP 2106.01 (I).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979. The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668